DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: analog electronic means in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation “the wireless communication device” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maltsev et al (US 2014/0210666 A1).

a transmitter for transmitting transmit signals (41st paragraph and Fig. 1, antennas 107 may be configured for transmitting and receiving wireless communication signals), 
a receiver for receiving receive signals (41st paragraph and Fig. 1, antennas 107 may be configured for transmitting and receiving wireless communication signals), 
an antenna array having at least two antenna elements (Fig. 1, antenna array 107 having a plurality of antenna elements 117), and 
a bi-directional beamforming subsystem coupled to the antenna array (Fig. 1, BF 123) and capable of causing the antenna array to form antenna lobes for both transmit and receive signals (Fig. 1, lobes 137, 147, and 157); 
wherein the bi-directional beamforming subsystem is capable of varying a pointing angle of at least one of the said antenna lobes under electronic control (Figs. 4A, 4B, 4C, 4D, 4E, and 4F).

Regarding claim 2, Maltsev discloses that wherein the bi-directional beamforming subsystem utilizes substantially a common signal path for both transmit and receive signal directions (Fig. 1, signals transmit to antenna array 107 from BF 123 via a link or bus.  Herein, antenna array performs transmission and reception of wireless communication signals).

Regarding claim 11, Maltsev discloses that wherein the antenna array comprises at least a first sub-array and a second sub-array (67th paragraph and Fig. 1, sub-array 135 and sub-array 145).

Regarding claim 12, Maltsev discloses that wherein the second sub-array is oriented substantially orthogonally to the first sub-array (Fig. 4A, beam 408 is orthogonal to beam 406 generated by different antenna modules or sub-arrays).



Regarding claim 14, Maltsev discloses that wherein the at least a first antenna lobe generated by the first sub-array and the at least a second antenna lobe generated by the second sub-array are arranged such that the direction in which the at least a first antenna lobe is elongate is oriented substantially orthogonally to the direction in which the at least a second antenna lobe is elongate (Fig. 4A, 406 is orthogonal to 408).

Regarding claim 15, Maltsev discloses that wherein the pointing angle of a first antenna lobe emanating 4/6from a first sub-array and the pointing angle of a second antenna lobe emanating from a second sub-array are independently controllable by electronic means (141st paragraph, all beams created by antenna modules or sub-arrays may have same elevation with different independent azimuth angles).

Regarding claim 16, Maltsev discloses that a third sub-array which is operable to generate a third antenna lobe wherein the pointing direction of the third antenna lobe is steerable independently of the first antenna lobe and the second antenna lobe (Fig. 2, sub-array 206 or sub-array 208 among a plurality of sub-arrays 202-216).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev in view of Ng et al (US 2015/0130673 A1) .
Regarding claim 3, Maltsev discloses that wherein the bi-directional beamforming subsystem utilizes one or more bi-directional electronic variable gain or attenuation circuits (119th and 131st paragraphs, BF processor 123 utilizing any suitable MIMO processing schemes to achieve a desired aperture gain.  The antenna module may be controlled to provide a variable directivity pattern.  This implies that the BF processor 123 must include variable gain circuit for achieving an aperture gain).  Maltsev does not disclose one or more passive bi-directional conductive structures.  Ng discloses that the beam steering package includes microstrip electromagnetic bandgap antenna designs (47th paragraph.  Microstrip is a passive conductive material).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include microstrip in Maltsev’s beamforming subsystem, as suggested by Ng, to improve gain and provide stability in beam steering.

Regarding claim 4, Maltsev discloses that wherein the bi-directional electronic variable gain or attenuation circuits contain no moving parts (119th paragraph, BF processor 123 utilizing any suitable MIMO processing schemes to achieve a desired aperture gain.  This implies that the BF processor 123 must include variable gain circuit for achieving an aperture gain.  As illustrated in Fig. 1, the BF 123 is hardware component and enclosed in a packaging.  Therefore, it must be fixed to the packaging).

Claims 19, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev in view of Feuer et al (US 2003/0004793 A1) .
Regarding claim 19, Maltsev discloses that a method of varying a pointing angle of at least one antenna lobe (Fig 7. Lobe 790) under electronic control (Fig. 7, beamforming blocks 742, 744, 746, and 748) wherein the at least one antenna lobe is operable to both radiate and receive RF energy (Fig. 7, lobe 790), the method comprising: 
by analogue electronic means, applying weightings to radio frequency signals within a bi-directional beamforming subsystem using bi-directional weighting circuits in response to one or more commands (203 paragraph, multiply the modulated data streams from coding block by a weighting vector.  According to Fig. 6, the beamforming controller 623 may control the weighting vectors applied by the blocks 742,744, 746, and 748); 
wherein the weightings applied to the radio frequency signals cause the pointing angle of the at least one antenna lobe to vary (Fig. 7, pointing angle of lobe 790 is varied with pointing angle of lobe 792).
Maltsev does not disclose that commands which are incorporated within one or more digital data streams.  Feuer discloses incorporating digital commands into data stream (Fig. 22).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include incorporating commands into data stream in Maltsev’s system, as suggested by Feuer, to maximize unused bandwidth in data streams.

Regarding claim 22, Maltsev discloses comprising, for receive signals, the processing by the bi-directional beamforming subsystem, of signals sourced from at least four antenna elements (Fig. 7, plurality of antenna elements 717), 5/6wherein the bi-directional beamforming subsystem creates internally at least four separate analogue radio frequency signals which are individually weighted by analogue means prior to being combined to form a single output signal (185th and 186th paragraphs, summer/splitter 
Regarding claim 26, Maltsev discloses that wherein the one or more digital data streams is provided to the bi-directional beamforming subsystem immediately prior to, at the approximate time of, or immediately following, the desired start time of transmission of a packet which it is desired to steer in a desired beam pointing direction (Fig. 6, digital streams 661 and 663 are provided to beamforming 640 prior to applying weighting vectors to the antenna elements).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Maltsev and Feuer in view of Seol et al (US 2016/0226640 A1) .
Regarding claim 25, Maltsev discloses applying weighting vectors to antenna elements for beamforming (Fig. 7).  Maltsev does not disclose measuring one or more of the strength, quality or data transfer capability of a signal received by or otherwise provided to the wireless communication device in order to determine a direction in which it may be advantageous to point or steer an antenna lobe.  Seol discloses that a UE supporting Rx beamforming may measure channel quality for multiple eNB Tx beams and report measurement results to the base station.  Based on the measurement results, the base station may assign appropriate Tx beam to user equipment (55th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include channel quality measurements for beamforming in Maltsev’s system, as suggested by Seol, to select best reception beam among the beams.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Doostnejad et al (US Patent No. 9,806,777 B1) discloses a method of beamforming.
Kenington, Peter (WO 2018/060666 A1), same assignee, discloses a wireless handover system.
Kenington, Peter (WO 2018/060665 A1), same assignee, discloses a wireless access control system.
Kenington, Peter (WO 2018/060660 A1), same assignee, discloses a WIFI access point.
Kenington, Peter (WO 2018/060664 A1), same assignee, discloses a WIFI access point with Bluetooth beacon.
Kenington, Peter (WO 2018/060663 A1), same assignee, discloses an antenna array.
Kenington, Peter (WO 2018/060662 A1), same assignee, discloses a 3-dimensional geolocation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472